
	

113 HR 4774 IH: Veterans’ Health Accountability Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4774
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		 To require accountability in the Veterans Health Administration.
	
	
		1.Short title
			This Act may be cited as the Veterans’ Health Accountability Act.
		2.Congressional findingsCongress finds that in light of the Veterans Health Administration's continued delays in providing
			 emergency and other serious health care to the Nation's veterans, there
			 needs to be more accountability to prevent this situation from occurring
			 in the future.
		3.DefinitionsTimely basis shall be one day for procedures and seven calendar days for tests.
		4.General authorizationThe Secretary of Veterans Affairs shall provide a voucher, the value of which shall be the market
			 price for the needed service, for use at non-Veterans’ Administration
			 facilities for any veteran who has been denied healthcare on a timely
			 basis at any Veterans’ Administration facility.
		If more than ten percent of the Veterans Health Administration's budget goes towards the health
			 vouchers, then all veterans shall be eligible for Veterans’
			 Administration-paid care from non-Veterans’ Administration facilities and
			 the Secretary of the Veterans’ Administration shall immediately prepare
			 for the privatization of all Veterans’ Administration facilities to be
			 completed within one calendar year.
		
